Citation Nr: 1117025	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-50 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to lumbosacral strain disability.

4.  Entitlement to service connection for bilateral leg pain, to include as secondary to lumbosacral strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, E.H.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from January 1973 to January 1975.  He subsequently was a member of the Naval Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that the appellant's claims file was transferred to the Board in November 2010.  Thereafter, his representative submitted additional evidence to the RO in December 2010; the RO forwarded that evidence to the Board in January 2011.  This evidence consisted of a written statement from a VA physician indicating that the appellant's psychiatric problems had been aggravated by his back pain.  (The appellant has both service-connected and non-service-connected back pathology).  The RO has not had the opportunity to review this document and the appellant did not submit a waiver pursuant to 38 C.F.R. § 20.1304.  However, because the increased rating claim, the TDIU claim, and the psychiatric service connection claim are all being remanded, the RO will have the opportunity to review this evidence prior to the issuance of any Board decision.

The issue of entitlement to special monthly compensation (aid and attendance or housebound benefits) and the issue of entitlement to service connection for the residuals of a fractured right tibia claimed as secondary to the service-connected lumbosacral strain disability have been raised by the record, but neither issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the aid and attendance/housebound benefits issue or the right tibial fracture issue, and both are referred to the RO for appropriate action. 

The issues of entitlement to an evaluation in excess of 20 percent for the lumbosacral strain disability, entitlement to TDIU and entitlement to service connection for a psychiatric disorder, to include as secondary to the lumbosacral strain disability, are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  The appellant was treated on one occasion for a complaint of leg pain while he was on active duty; this resolved without any sequelae.

2.  No chronic right or left leg disorder is shown to have been manifested in service or to a compensable degree within one year after the appellant's separation from service in January 1975.

3.  Throughout this appeal, the appellant has complained of bilateral leg pain.

4.  Electromyelogram (EMG) testing and nerve conduction velocity (NCV) studies of the appellant's left leg were negative in April 2008.

5.  The appellant underwent a VA medical examination in April 2008; the examining physician stated that there was no objective clinical evidence to support the appellant's contention that he was experiencing leg pain that was due to the service-connected lumbosacral strain disability.

6.  The current medical evidence does not reflect a diagnosis of, or treatment for, any chronic right or left leg disorder.

7.  There is no competent medical evidence of any current right or left leg pathology (apart from residuals of old right tibia fracture, the subject of another claim).


CONCLUSION OF LAW

Service connection for a bilateral (right or left) leg disorder apart from the fracture residuals of the right tibia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In August 2007, prior to the promulgation of the May 2008 rating action that, in part, denied the appellant's claim of entitlement to service connection for a bilateral leg disorder, the RO sent the appellant a letter that informed him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The appellant was sent a similar letter in August 2007.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, an August 2007 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Private and VA medical treatment records have been associated with the claims file and reviewed.  

The evidence of record includes a copy of the September 2006 Social Security Administration (SSA) Administrative Law Judge (ALJ) decision awarding disability benefits to the appellant.  As a general matter, VA is required to obtain pertinent federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that SSA records must only be sought when directly relevant to the claim.  Here, the September 2006 ALJ decision lists disabilities including back strain, degenerative disease of the cervical spine and degenerative joint disease of the lower back.  However, as will be explained, there is no competent and credible evidence of any right or left leg disorder (apart from the fracture of the right tibia, which is not before the Board) including in the way of a pertinent diagnosis, so the appellant has failed to establish that he has this claimed disability.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Thus, it would create unnecessary delay to search for records relating to what is, for all intents and purposes, a nonexistent condition. Accordingly, in light of Golz, the Board finds no basis for a remand solely to obtain medical documentation corresponding to the SSA grant, as there is no indication that such documentation would be relevant to the present appeal.

In addition, the appellant was afforded a VA medical examination in April 2008.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2008 VA examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The examination included descriptions of the history and symptoms for the claimed bilateral leg disorders and demonstrated objective evaluations.  EMG and NCV testing were conducted.  The medical examiner was able to assess the nature, onset date, and etiology of the appellant's claimed right and left leg disorders.  

The Board finds that the examination report is sufficiently detailed, with recorded history and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed conditions.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the October 2009 Statement of the Case (SOC) explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his pending appeal as to the legs has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  The August 2007 letter from VA contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 (2010). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Leg pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present claim was submitted in June 2007, and therefore is subject to the regulatory change.

The Veteran submitted a claim for service connection for pain in both legs caused by his service-connected back problem.  He testified at his October 2010 Travel Board hearing that when he leads with his left leg going up stairs, he will fall back; he said that this does not happen when he leads with his right leg.  He further testified that his legs were giving out on him and that it felt as though there were knots in his thighs.  He reported pain in his thighs and calves.  The appellant stated that he begged to differ with the negative results of the nerve conduction studies and electromyelogram testing.  He said that the problem with his legs manifested by pain and numbness had become noticeable about five years before, when he had to climb a lot of stairs in the course of his job at a hotel.  The appellant also testified that he had never received any treatment at VA for his leg condition and that a private primary care physician had told him that the problem was related to his sciatic nerve.  He said that he could not walk very far because his legs would get heavier and heavier.  The appellant's son testified that the Veteran had trouble with his legs swelling up. 

The appellant submitted a written statement at the October 2010 Travel Board hearing.  In that statement, the appellant described being told by an outside doctor that his sciatic nerve was causing his back pains and loss of feeling in his legs.  He said that his legs kept swelling real big and that he had to prop his legs up every day.  The appellant stated that he had had a lot of tests run on him in October or November of 2009, and that his doctor had told him that his swelling problem was caused by old age.  He said that his treating VA physician really knew his conditions.

The evidence of record also includes a written statement from the appellant's wife, J.H., dated in September 2005.  She stated that the appellant had problems with back pain and that he was having more trouble with his balance.  She also stated that the appellant had trouble with his legs swelling up and that he had numbness in his right leg.

Review of the appellant's service medical treatment records reveals that he complained of pain in both legs in August 1974.  He reported pain for four days with no history of trauma.  On examination, he was noted to have a history of heavy lifting.  There was muscle tenseness and slight pain on palpation.  The clinical impression was muscle strain.  Approximately five weeks later, the appellant sought treatment for complaints of back pain.  He stated that the pain did not radiate into his legs.  On physical examination, straight leg raising was negative.  Motor and sensory testing was within normal limits.  In September 1976, the appellant underwent a retention examination for the Naval Reserve; his lower extremities were described as clinically normal.

Review of the appellant's VA medical treatment records reveals that he complained of low back pain in November 1975.  He denied pain in his legs, and straight leg raises were negative.  In April 1976, he underwent EMG testing of his left leg.  He was noted to be very apprehensive with a low pain threshold.  The appellant's EMG test results were normal.

In September 1976, the appellant submitted a claim for service connection for back trouble; he did not mention anything about his legs.  He subsequently underwent a VA medical examination in February 1977; the examiner stated that no definite sciatic radiation could be elicited.  There was no evidence of atrophy of the quadriceps muscles.  The appellant underwent another VA medical examination in January 1979; he did not mention any problem with his legs.  Straight leg raises were normal.

The appellant underwent another VA medical examination in January 1982; he complained of neck, shoulder and lower back problems.  On physical examination, his gait, coordination and equilibrium were within normal limits.  There was no muscle atrophy.  Testing for lumbar radiculitis was negative.  No neuropathy was found.

The appellant underwent a VA medical examination in November 2001; he reported that he had injured his left shoulder in a motor vehicle accident in 1998.  The appellant complained of weakness in his arms but not in his legs.  On physical examination, the appellant exhibited 5/5 strength throughout.  His gait was described as unremarkable except when he was falling dramatically.  He was noted to enter and leave the examination room without difficulty.  The examiner stated that there was no evidence of radiculopathy and that no nerves were involved with the lumbar spine disability by clinical examination.

Review of the appellant's VA medical treatment records reveals that he was seen in January 2002 for complaints of severe back pain, leg weakness and hyperreflexia.  He also sought treatment for complaints of low back pain in October 2002.  There was no radiation down to his buttocks or legs at that time.  In July 2003, the presence of lumbar degenerative disease at L3-4 without disc herniation or myelopathy was noted.  The same notation was made in February 2004.

In March 2004, the appellant underwent another VA medical examination.  The examiner reviewed the claims file and noted that there were no findings of myelopathy in February 2002, October 2002, February 2003, July 2003, and February 2004.  The appellant denied radiation of his low back pain.  He walked normally; his gait was normal as he entered and left the examination.  The examiner stated that there was no clinical evidence of radiculopathy.  The examiner also stated that there was no nexus between the appellant's degenerative disc disease and his service-connected lumbosacral strain.  

The evidence of record includes private medical treatment records from a family practice physician.  In April 2005, the appellant complained of swelling of his feet and ankles for three years.  On physical examination, there was no clubbing, cyanosis or edema of the appellant's extremities.  The physician rendered a clinical impression of noncardiac edema.  Physical examination in December 2005 again revealed no clubbing, cyanosis or edema of the appellant's extremities and the appellant's neurological survey was normal.  In fact, there were no findings by this private physician of any lower extremity edema or neurological deficit between October 2004 and December 2005.

In March 2005, the appellant testified at a Travel Board hearing in connection with a prior claim.  At that time, he testified that his back pain sometimes moved from his back to his legs.

Subsequent VA treatment records indicate that the appellant stated, in April 2005, that his left lower extremity bothered him on and off and that sometimes he felt unsteady.  On physical examination, he had a mild antalgic gait.  A December 2005 primary care physician note indicates that the appellant had lumbar degenerative disease at L3-4 without disc herniation or myelopathy.

In April 2006, the appellant underwent another VA medical examination; the examiner reviewed the claims file.  The appellant complained of low back pain and he was noted to use a cane.  He said that his legs were weak and that he would lose his balance.  The examiner noted that the appellant did not describe any numbness, burning or tingling in his legs.  He also did not report experiencing any neurological deficits.  On physical examination, his gait was within normal limits.  He would no move his legs during the neurological testing.  However, he was observed to easily stand from a sitting position and the examiner concluded that the appellant's true strength was 5/5 throughout.  The appellant exhibited excellent balance and his sensory testing was normal.  The examiner stated that there was no evidence of radiculopathy.

The appellant's VA treating primary care physician submitted a Statement in Support of Claim,VA Form 21-4138, in September 2007.  The doctor stated that he had been treating the appellant since 2003, and that the appellant still experienced significant pain from the back strain.  In April 2008, that VA physician performed a Compensation and Pension medical examination on the appellant.  The examining physician reviewed the claims file.  The appellant complained of bilateral leg pain with an onset in 2001; he said that the onset was chronic and gradual.  The appellant described having a shooting pain to his right lower leg and numbness in both feet.  Sensory testing of the appellant's lower extremities (vibration, pain, light touch and position sense) was normal.  There was no muscle atrophy.  There were no abnormal movements.  The appellant's muscle tone was normal and there was no atrophy.  The examiner stated that the appellant's effort was poor.  The appellant was sent to have EMG testing and an NCV study performed on his left leg.  All results from those tests were normal.  The examiner stated that there was no objective medical evidence to support a diagnosis related to the appellant's complaints of bilateral leg pain.  The examiner also stated that there was no nerve dysfunction and that there was no evidence of any radicular or neuropathic source for the appellant's leg pain.  The examiner concluded that there was no objective clinical evidence to support the appellant's contentions of leg pain due to the lumbosacral strain.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has considered the Veteran's written statements submitted in support of his contentions that he has right and left leg disorders as a result of his service-connected lumbar spine disability.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of any pathology of either lower extremity, nor do they establish a nexus between a medical condition and his military service or service-connected disability.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

However, there is no medical evidence of record, either during service, or after service, that demonstrates the existence of any chronic lower extremity pathology (apart from the right leg fracture for which there is a separate claim not addressed herein).  There is no X-ray evidence of record revealing the presence of any right or left lower extremity arthritis.  The neurological examination of the appellant's left lower extremity in 2008 (EMG and NCV) was normal and did not reveal any neurological or radicular pathology either.  The clinical records in evidence do not document the existence of any current diagnosed right or left leg disorder or the existence of any chronic right or left leg pathology (aside from the right leg fracture).

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  The appellant and his wife and son have reported swelling of the legs, but there are no private or VA clinical findings of edema.  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident or the service-connected lumbosacral strain and any claimed right leg disorder or any claimed left leg disorder.  The Board notes that the appellant has never contended that he incurred any lower extremity disorder in service on a direct basis; he contends that his claimed problem is secondary to his back disability.

No diagnosis of any chronic right or left leg disorder has been rendered in the medical evidence of record.  Although the appellant has contended that he experiences bilateral leg pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board must assess the appellant's competence to report sustaining a right or left leg disorder secondary to his service-connected lumbar spine disability, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a right leg disorder and a left leg disorder that should be service connected on a secondary basis.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, musculoskeletal and neurological pathology require specialized training for a determination as to diagnosis and causation, and such pathology is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran, his spouse, his son or his representative about the origins of his claimed bilateral leg disorder, because they are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, supra.  Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the totality of the evidence of record, including the service treatment records, the VA and private treatment records and the reports of VA examination, the Board finds that the preponderance of the evidence is against the appellant's bilateral leg service connection claim.  The Board concludes that the weight of the "negative" evidence, principally in the form of all of the medical treatment records in the claims file (which do not document any claimed chronic leg condition), the VA EMG and NCV evidence of record documenting the lack of any neurological/radicular pathology, the lack of a diagnosis of any chronic leg pathology and the lack of any competent medical opinion finding some etiologic nexus between the claimed bilateral leg condition and service or service-connected disability exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions.  The lack of any evidence of clinical findings is itself evidence which also strongly suggests that no claimed leg condition is traceable to the appellant's time in the Navy or to his service-connected lumbosacral strain.

Thus, the evidence preponderates against the claim of service connection for a right leg disorder and against the claim for a left leg disorder.  The evidence does not support a finding of any leg disorder to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of direct service connection for any right or left leg pathology as no current diagnosis for any right or left leg pathology is of record.  In addition, no medical nexus evidence supports a finding of secondary service connection for any leg pathology - the only opinion on the question is from a VA physician who had treated the appellant for five years at the time of the opinion and that opinion states that there is no objective medical evidence to support the Veteran's of leg pain due to the lumbosacral strain, especially since there was no evidence of any radicular or neuropathic source for the claimed leg pain.  Also, as there is no clinical evidence of the existence of the claimed leg condition, the theory of aggravation of a non-service connected disorder by a service-connected disability is not applicable.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed bilateral leg disorder was incurred by any incident of military service or by the service-connected lumbosacral strain disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a bilateral leg disorder.  As a result, the evidence is insufficient to support a grant of service connection for a right leg disorder or a left leg disorder.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's bilateral leg service connection claim on any theory of service connection, to include as secondary to service-connection disability and by way of aggravation.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral (right and left) leg disorder (manifested by pain and claimed as secondary to the service-connected lumbosacral strain disability), is denied.


REMAND

A determination has been made that additional development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the RO for action as described below.

The appellant has received treatment for his low back disability and his psychiatric problems at VA facilities.  However, the evidence of record does not include any VA treatment records dated after October 2009.  In addition, the appellant has reported private medical treatment and no private records dated after December 2005, have been included in the claims file.  Because such records could reflect the onset date, etiology, extent and severity of the claimed conditions, VA is therefore on notice of records that may be probative to the claim.  The AMC/RO should obtain all of the relevant VA treatment records generated since October 2009 and not already of record, as well as any private records dated from December 2005 onward, and associate said records with the claims file.

Review of the evidence of record reveals that the appellant was awarded Social Security Administration (SSA) disability benefits in a September 2006 Administrative Law Judge (ALJ) decision; the award of those benefits was effective from August 2004.  SSA records may contain pertinent information relating to the appellant's increased rating and TDIU claims.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, the RO apparently did not seek to obtain any copies of the medical records upon which the disability award and/or continuing benefits were based.  This should be rectified on remand.

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination for his lumbar spine disability three years ago, in April 2008.  That April 2008 VA examination did not yield any neurological findings for the lumbar spine.  The evidence of record reflects that the appellant has subsequently complained of worsening of his low back pain.  Thus, the evidence of record indicates that the Veteran's service-connected thoracolumbar spine disability may have increased in severity since the most recent VA examination in April 2008.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the appellant was afforded a VA psychiatric examination in August 2006.  The examiner concluded that the appellant's depressive symptoms were more likely than not caused by medication effect.  However, the examiner did not discuss the medications that the appellant was taking for his service-connected back disability.  In addition, the examiner did not discuss whether the appellant's service-connected low back disability, or treatment thereof, aggravated any psychiatric disorder.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  Furthermore, no claims file review or medical records review was conducted by the August 2006 examiner in conjunction with the examination.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning the possibility that some portion of the appellant's current claimed psychiatric pathology is related to his service-connected back disability or treatment of that disability, including by way of aggravation.

On remand, these deficiencies must be rectified.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to determine the names, addresses, and dates of treatment by any physicians, psychologists, hospitals or treatment centers (VA, private, or other government) who have provided him with relevant evaluation or treatment for any psychiatric or psychological condition or for his lumbar spine disability since 2004, which have not already been provided.  After obtaining the appropriate signed authorizations from the appellant, the RO should contact each doctor, psychologist, hospital, or treatment center specified by the appellant to obtain any and all medical and psychiatric treatment records or reports relevant to the claims on appeal.  All correspondence, as well as any medical treatment records obtained, should be made a part of the claims file.

3.  Contact SSA to obtain official documentation of any pertinent application for benefits filed by the appellant, including the List of Exhibits associated with any SSA decision, including the September 2006 decision, as well as copies of all of the medical records upon which any decision concerning the Veteran's original/continuing claim(s) for benefits was based.  All of these records are to be associated with the claims file.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his current lumbosacral strain pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should describe to what extent, if any, the appellant has any low back pathology or reduced function in the low back, including any associated gait impairment.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected lumbar spine disability.  If so, each of those limitations should be set forth in detail.

The examiner should identify the objective manifestations attributable to the appellant's service-connected lumbosacral strain disability.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine should be described in detail.

The examiner should note the range of motion (in degrees) of the lumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently or historically, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected lumbosacral strain disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The orthopedic examiner should state whether there is ankylosis of the thoracolumbar spine.  The examiner should indicate whether the Veteran's age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, affect his normal range of motion of the thoracolumbar spine.

6.  If the orthopedic examiner identifies any neurologic dysfunction associated with the lumbar spine disability, schedule the appellant for examination by a neurologist to determine the extent and severity of all neuropathy associated with the lumbosacral strain disability.   The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of such examination would be to ascertain the current nature and extent of the appellant's neurological manifestations of the lumbar spine disability, to include identification all nerves affected by the spinal disability and to identify the degree of any functional impairment caused by any such manifestations.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying the final diagnoses.

Based on the review of the record and the examination of the appellant, the neurological examiner should identify any symptoms due to disc syndrome and/or stenosis of the thoracolumbar spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bugling and/or spinal stenosis is related to the service-connected lumbosacral strain disability.  The neurologist should also note the total duration of any incapacitating episodes of disc syndrome in the thoracolumbar spine, if any.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must also address lower extremity radiculopathy.  38 C.F.R. § 4.124a includes the criteria applicable to rating the level of disability caused by lower extremity radiculopathy.  These Diagnostic Codes distinguish the type of paralysis into two parts -- complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner should classify the impairment(s) from the right and left lower extremity neuropathy, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  The examiner is asked to explain the meaning of any abnormal results that are obtained.  The examiner is also asked to explain how any abnormal figure classifies the appellant as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to each affected nerve.

Also, the physician is requested to explain whether the radiculopathy affects the motor and/or sensory nerves, and which nerves it affects.  The examiner should explain why the clinical findings show mild, moderate, severe incomplete paralysis or complete paralysis.  The examiner is further requested to explain in detail what limitation of motion and function is caused by the right and left lower extremity radiculopathy.  The examiner must additionally specifically explain which nerves of the right and left lower extremities are affected.  The neurologist is requested to report whether the appellant suffers from any tics, pain, numbness, foot drop and muscle weakness and/or atrophy as well as to record the appellant's ranges of motion for each joint found to be affected by the neuropathy (i.e., knees, ankles etc.), with each of the normal ranges of motion indicated in degrees.

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology, and to determine whether any current psychiatric pathology is linked to the Veteran's service-connected lumbar spine disability, including as due to treatment for the disability or by way of aggravation.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to the service-connected back disability or treatment thereof, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to the service-connected disability, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any service-connected disability, to treatment, including medications, for any service-connected disability, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

Specifically, the examiner must address the questions of:

a.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his service connected disability, including treatment for that disability, or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

b.  Whether the low back disability or treatment thereof aggravated, contributed to, or accelerated any existing psychological or psychiatric pathology? and

c.  If the appellant's lumbosacral strain disability and/or treatment thereof aggravated, contributed to, or accelerated any psychological or psychiatric pathology, to what extent, stated in terms of a percentage, did it/they so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

8.  Upon receipt of the VA examination reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.

9.  If any additional development is necessary to re-adjudicate any issue, especially in light of any newly received records, that development should be done.

10.  Thereafter, re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

11.  If any benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


